

Exhibit 10.7



Coeur Mining, Inc.
Performance Unit Agreement
(2015 Long-Term Incentive Plan)
You have been selected to be a Participant in the 2015 Long-Term Incentive Plan
of Coeur Mining, Inc. (the “Plan”), as specified below:
Participant:
Date of Grant:
Number of Performance Units:
Initial Value:
Performance Period:
THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Restricted Stock Units subject to performance conditions
(“Performance Units”) by Coeur Mining, Inc., a Delaware corporation (the
“Company”), to the Participant named above, pursuant to the provisions of the
Plan.
The Plan provides a complete description of the terms and conditions governing
Performance Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Agreement’s terms shall completely
supersede unless expressly prohibited by the Plan. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.Grant of Performance Units. The Company hereby grants to the Participant
Performance Units with the above-state initial value, which is one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant, in the
manner and subject to the terms and conditions of the Plan and this Agreement.
Except as may otherwise be provided in Sections 3 or 4, the Performance Units
granted hereunder are granted on the condition that the Participant remains an
employee of the Company from the Date of Grant through (and including) each of
the separate dates on which the grant becomes exercisable, as set forth below in
Section 2. This grant of the Performance Units shall not confer any right to the
Participant (or any other Participant) to be granted other Awards in the future
under the Plan.
2.Vesting of Performance Units. Except as hereinafter provided, the Performance
Units earned hereunder shall become payable (as described in Section 7 below)
pursuant to the vesting schedule set forth below (subject to the terms and
conditions hereunder).
Date
Performance Units Which Become Payable
 
 



3.Termination of Employment.
(a)
By Death, Disability, or Retirement. In the event the employment of the
Participant is terminated due to death, Disability, or Retirement (as defined
below) during the Performance


Performance Unit Agreement                1



--------------------------------------------------------------------------------



Exhibit 10.7

Period, all outstanding Performance Units subject to this Award not yet vested
shall immediately vest and become payable, subject to applicable federal and
state securities laws. For the purposes of this Agreement, “Disability” shall
mean the date upon which the Participant becomes entitled to receive benefits
pursuant to the Company’s long-term disability plan then in effect. For the
purposes of this Agreement, “Retirement” shall mean: (i) any termination of the
Participant’s employment other than for Cause after the Participant has attained
sixty-five (65) years of age and completed a total of ten (10) or more
consecutive years of employment with the Company; or (ii) a retirement approved
by the Board
(d)
Termination for Other Reasons. In the event of the Participant’s Termination of
Employment with the Company for any reason other than death, Disability, or
Retirement, all unvested Performance Units at the date of termination shall
immediately terminate, and shall be forfeited by the Participant to the Company.
The transfer of employment of the Participant between the Company and any
Subsidiary (or between Subsidiaries) shall not be deemed a Termination of
Employment for the purposes of this Agreement.

4.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the
Performance Period and a subsequent Termination of Employment by the Company
without Cause within two years following the Change in Control, the Performance
Units shall vest based upon actual performance through the date of the Change in
Control and shall become payable to the Participant, subject to applicable
federal and state securities laws.
5.    Restrictions on Transfer. This Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
6.    Clawback Policy. The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the
Company’s clawback policy as amended from time to time. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.
7.    Procedure for Administration of Award.
(a)
Value of Performance Units. Each Performance Unit shall have an initial value
that is established by the Committee at the time of grant and set forth above.
The Committee shall set performance goals in its discretion which, depending on
the extent to which they are met, will determine the value and/or number of
Performance Units that will be paid out to the Participant.



(b)
Earning of Performance Units. Subject to the terms of the Plan, after the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to receive payout on the value and number of Performance Units
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved, as set forth in further detail on Schedule 1, attached hereto.



(c)
Form and Timing of Payment of Performance Units. Payment of earned Performance
Units shall be as determined by the Committee. Subject to the terms of the Plan,
the Committee, in its sole discretion, may pay earned Performance Units in the
form of cash or in shares of Common Stock (or in a combination thereof) equal to
the value of the earned Performance Units at the close of the applicable
Performance Period.

8.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior

Performance Unit Agreement                2



--------------------------------------------------------------------------------



Exhibit 10.7

designations by the Participant, shall be in a form prescribed by the Company,
and will be effective only when filed by the Participant in writing with the
Vice President Human Resources and Communication of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
9.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a Termination of Employment.
10.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement. The Participant may elect, subject to any procedural rules
adopted by the Committee, to satisfy the minimum statutory withholding tax
requirement, in whole or in part, by having the Company withhold shares of
Common Stock having an aggregate Fair Market Value on the date the tax is to be
determined, equal to such minimum statutory withholding tax.
11.    Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(b)
The Board or the Committee, as applicable, may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant, except that no
such consent will be required if the Committee determines in its sole discretion
and prior to the date of any Change in Control that such amendment or alteration
either (i) is required or advisable in order for the Company, the Plan or the
Award to satisfy any law or regulation or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or (ii)
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminishment has been adequately compensated.

(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(e)
All obligations of the Company under the Plan and this Agreement, with respect
to this Award, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.


Performance Unit Agreement                3



--------------------------------------------------------------------------------



Exhibit 10.7



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.


Coeur Mining, Inc.    
By:


Keagan J. Kerr, Senior Vice President Corporate Affairs and Human Resources




Participant






__________________________________________
    Participant’s Signature    



Performance Unit Agreement                4

